          Case 1:19-cr-00651-LTS Document 327
                                          325 Filed 08/28/20 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  225 Broadway, Suite 2815
                                 New York, New York 10007

TELEPHONE: (212) 204-2574                              E-MAIL: jacobbarclaymitchell@gmail.com




August 28, 2020

Honorable Laura Taylor Swain                        MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:      United States v. Constantinescu
         19 Cr. 651 (LTS)

Dear Judge Swain,

      I represent Ionela Constantinescu in the above referenced-matter. I write to
request permission for Ms. Constantinescu to travel to Tobyhanna, PA.

      Ionela would like to go with her husband and children to Pennsylvania so her kids
can enjoy some time outside of NYC from September 2, 2020 to September 6, 2020.
The family would be staying at 6533 Laural Hollow Dr, Tobyhanna, PA 18466. They
would be driving there and back.

       I communicated with her pretrial services officer, Rena Bolin and with the
government in regards to this request. The government takes no position. Ms. Bolin has
no objection.

Thank you for your consideration.

                                                   The request is granted.
Respectfully,                                      DE#325 resolved.
                                                   SO ORDERED
                                                   8/28/2020
________/S/___________                             /s/ Laura Taylor Swain, USDJ
Jacob Mitchell
Ezra Spilke
Counsel for Ionela Constantinescu
Case 1:19-cr-00651-LTS Document 327
                                325 Filed 08/28/20 Page 2 of 2
